Cite as 2022 Ark. App. 403
                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-21-508


                                                 Opinion Delivered October   19, 2022

DONALD BANKS                              APPEAL FROM THE MONROE
                                APPELLANT COUNTY CIRCUIT COURT
                                          [NO. 48CV-21-8]
V.
                                                 HONORABLE DANNY GLOVER,
PETRO BANKS                                      JUDGE
                                   APPELLEE
                                                 AFFIRMED


                      BRANDON J. HARRISON, Chief Judge

       Donald Banks appeals from an amended order partitioning in kind roughly four

hundred acres in Monroe County among those heirs of Elsenda Banks who appeared at a

hearing on Petro Banks’s petition. Other heirs named in the petition, including Donald,

did not appear. Donald entered an appearance through counsel and filed a notice of appeal

after the partition order was entered. He argues the order is void ab initio because, for one

thing, the record includes no affidavit of diligent inquiry to support the circuit court’s

warning order. See, e.g., XTO Energy v. Thacker, 2015 Ark. App. 203, 467 S.W.3d 161.

      Similar defects in proceedings to adjudicate interests in real property have been held,

under various theories, to be noticeable sua sponte on appeal. See Koonce v. Mitchell, 341

Ark. 716, 19 S.W.3d 603 (2000). But we conclude that we cannot review for those

defects or reach Donald’s arguments. He did not participate in the circuit court

proceedings or seek relief of any kind there before bringing this appeal. See Ark. Dep’t of

                                             1
Hum. Servs. v. Egbosimba, 2019 Ark. App. 608, at 3 n.2, 2019 WL 6720789, at *1 n.2

(citing Sun Gas Liquids Co. v. Helena Nat’l Bank, 276 Ark 173, 633 S.W.2d 38 (1982)).

Consequently, the points raised in Donald’s principal brief on appeal were not preserved

for review.

       Affirmed.

       ABRAMSON and HIXSON, JJ., agree.

       Robert S. Tschiemer, for separate appellant Donald Banks.

       Petro Banks, pro se appellee.




                                             2